Title: Cash Accounts, June 1766
From: Washington, George
To: 

 

[June 1766]



Cash


June 14—
To Ditto [cash] from John Ward
£ 1. 0.0


16—
To Captn McCarty’s Acct
6. 0.0


Contra


June 3—
By my Brothrs Flax Dresser
0.10.0



By Peter Green
2.12.1



By Servants
0. 3.6



By Ferriages
0. 1.0



By Tax on 1250 Acres of Land in King George—pr Gerrd Banks
2.10.0


5—
By Colo. [Fielding] Lewis for Mr [Walter] Magowan
1. 0.0


13—
By Mr Wm Crawford (Alexa.) on Acct of Edward Voilet
8.11.8



By Ditto for Sundry 30d. Nails
0.18.0



By Jno. Cannon Sadler
0.18.0



By 2 dozn Lemons
0.10.0



By Taking up Negroe Tom
2. 0.0


16—
By Jno. McLaughlan
1.15.0



By Jno. Hough for Quit Rents 1765
11.19.6



By Mr James Wren
2.18.0



By a 50 Galln Copper at Mr B[ryan] Fairfax’s Sale paid Captn McCarty for
5. 0.0



By 1 Sett of Leads & Corkes pd Do for
1. 0.0



By Expences in seeing an Elk
0. 8.9


17—
By Jno. Beedy
1. 0.0



By Club at Arrols
0. 5.0



By Colo. Fitzhugh’s Skipper
0. 3.0



By Mr [Hector] Ross’s Acct
2. 2.6


20—
By Thomas Plummit 4 days Mowing
0.10.0


25—
By Sarah Harle
1.10.0


27—
By Mr Frans Dade for the use of Mr Jno. Washington
6. 0.0


